DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 June 2020 has been entered.

 Allowable Subject Matter
Claims 1, 3, 5-9 and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (Yanagihara et al.) does not obviate a secondary battery comprising: an electrode assembly in which a positive electrode and a negative electrode are alternately laminated with a separator therebetween; a first bus bar laminated on the outside of the positive electrode disposed on the outermost portion of one side of the electrode assembly with a first bus bar separator therebetween; a second bus bar laminated on the outside of the negative electrode disposed on the outermost portion of the other side of the electrode assembly with a second bus bar separator therebetween; a case accommodating the electrode assembly, the first bus bar, and the second bus bar, and a negative electrode lead directly connected to the electrode assembly to extend to the outside of the case, wherein the electrode assembly includes: first and second positive electrode tabs respectively extending in a length direction from opposite ends of the positive electrode with respect to the length direction, and first and second negative electrode tabs respectively extending in the length direction from opposite ends of the negative electrode with respect to the length direction, and wherein the first bus bar includes first and second negative electrode bus bar tabs directly connected to the first and second negative electrode tabs, respectively wherein the first negative electrode tab is directly connected to the negative electrode lead, wherein the second negative electrode tab is electrically connected to the negative electrode lead through the second negative electrode bus bar tab, the first bus bar, the first negative electrode bus bar tab, and the first negative electrode tab, and wherein the second negative electrode tab is electrically connected to the outside of the case through the second negative electrode bus bar tab, the first bus bar, the first negative electrode bus bar tab, the first negative electrode tab, and the negative electrode lead or the same structure for positive electrode connections.   
Conversely, the prior art does not include the direct electrical connections as required by the independent claims.  Specifically, Yanagihara et al. teach insulators between particular lead, busbar and current collector components and would require substantial rearrangement to arrive at the claimed arrangement which would not be obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723